DETAILED ACTION
This is in response to the application filed on June 7, 2022 in which claims 1 – 35 are presented for examination.
Status of Claims
Claims 1 – 35 are pending, of which claims 1, 10, 19, and 28 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 6, 8 – 10, 13, 14, 17 – 22, 25, 27, 28, 30, 31, 34, and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 – 10, and 18 of copending Application No. 17/471126 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 17/834427 are broader.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17/834427
17/471126
1. A machine-readable medium having stored thereon an application
programming interface (API), which if performed by one or more processors, causes the one or more processors to at least:
select a general matrix-to-matrix multiply (GEMM) implementation to be
performed from among a plurality of GEMM implementations 













based, at least in part, on a parameter received by the API, wherein the API uses additional parameters to indicate:


a number of rows of a matrix;
a number of columns of the matrix;
a leading dimension of the matrix;
a transform operation to be performed; and
an output location.

2. The machine-readable medium of claim 1, wherein the output location
identifies a buffer in which to store a result of the GEMM implementation to be performed.
1. A multi-threaded processor comprising:
a plurality of cores comprising matrix multiplication logic to perform operations to accelerate a general matrix-to-matrix multiply (GEMM) implementation selected
from a plurality of GEMM implementations in a library accessible through a GEMM application programming interface (API) call, wherein each of the plurality of
cores comprises:

a front end to fetch instructions to be executed to perform the GEMM implementation;
an instruction cache to cache the instructions;
a decoder to decode the instructions;
an Ll cache to store data;
an L2 cache to store data;
memory to store a result of the GEMM implementation;

and wherein the GEMM implementation is to transform an input matrix using one or more parameters indicated to the GEMM implementation, where the one or
more parameters indicate:
a number of rows of an input matrix;
a number of columns of the input matrix;
one or more scaling factors;
a leading dimension of the input matrix;
a transform operation to be performed; and
a result buffer.

5. The machine-readable medium of claim 1, 



wherein the API, if performed
by the one or more processors, causes the one or more processors to perform the GEMM implementation by performing a set of instructions from a software library that comprises the API.












6. The machine-readable medium of claim 1, wherein the transform
operation is to be performed on the matrix and the matrix comprises input data to the GEMM implementation.

1. A multi-threaded processor comprising:
a plurality of cores comprising matrix multiplication logic to perform operations to accelerate a general matrix-to-matrix multiply (GEMM) implementation selected
from a plurality of GEMM implementations in a library accessible through a GEMM application programming interface (API) call, wherein each of the plurality of
cores comprises:

a front end to fetch instructions to be executed to perform the GEMM implementation;
an instruction cache to cache the instructions;
a decoder to decode the instructions;
an Ll cache to store data;
an L2 cache to store data;
memory to store a result of the GEMM implementation;

and wherein the GEMM implementation is to transform an input matrix using one or more parameters indicated to the GEMM implementation, where the one or
more parameters indicate:
a number of rows of an input matrix;
a number of columns of the input matrix;
one or more scaling factors;
a leading dimension of the input matrix;
a transform operation to be performed; and
a result buffer.

8. The machine-readable medium of claim 1, wherein the matrix comprises
floating-point data.

8. The multi-threaded processor of claim 1, wherein the input matrix comprises full-precision 32-bit floating point data.
9. The multi-threaded processor of claim 1, wherein the input matrix comprises half-precision 16-bit floating point data.
9. The machine-readable medium of claim 1, further comprising instructions
that, if performed by the one or more processors, cause the one or more processors to perform the GEMM implementation in response to the API.

1. A multi-threaded processor comprising:
a plurality of cores comprising matrix multiplication logic to perform operations to accelerate a general matrix-to-matrix multiply (GEMM) implementation selected
from a plurality of GEMM implementations in a library accessible through a GEMM application programming interface (API) call, wherein each of the plurality of
cores comprises:

10. A method comprising:

selecting, in response to an application programming interface (API), a general
matrix-to-matrix multiply (GEMM) implementation to be performed from among a plurality of GEMM implementations 

based, at least in part, on a parameter received by the API, wherein the API uses additional parameters to indicate:
a number of rows of a matrix;
a number of columns of the matrix;
a leading dimension of the matrix;
a transform operation to be performed; and
an output location.
18. A computer-implemented method comprising:
selecting a general matrix-to-matrix multiply (GEMM) implementation from a plurality of GEMM implementations in a library accessible through a GEMM application programming interface (API) call; and
transforming, by the GEMM implementation, an input matrix using one or more parameters indicated to the GEMM implementation, where the one or more parameters indicate:
a number of rows of an input matrix;
a number of columns of the input matrix;
one or more scaling factors;
a leading dimension of the input matrix;
a transform operation to be performed; and
a result buffer.
13. The method of claim 10, further comprising 







performing the transform operation in response to the API, where the transform operation is to transform data of the matrix and the parameter is to indicate the matrix.

18. A computer-implemented method comprising:
selecting a general matrix-to-matrix multiply (GEMM) implementation from a plurality of GEMM implementations in a library accessible through a GEMM application programming interface (API) call; and

transforming, by the GEMM implementation, an input matrix using one or more parameters indicated to the GEMM implementation, where the one or more parameters indicate:
a number of rows of an input matrix;
a number of columns of the input matrix;
one or more scaling factors;
a leading dimension of the input matrix;
a transform operation to be performed; and
a result buffer.
14. The method of claim 10, further comprising performing the GEMM implementation on the matrix, 


where the matrix comprises floating-point data.
18. 
transforming, by the GEMM implementation, an input matrix

8. The multi-threaded processor of claim 1, wherein the input matrix comprises full-precision 32-bit floating point data.
9. The multi-threaded processor of claim 1, wherein the input matrix comprises half-precision 16-bit floating point data.



18. The method of claim 10, further comprising performing the GEMM
implementation in response to the API.














17. The method of claim 10, wherein the output location identifies a buffer in
which to store a result of the GEMM implementation to be performed.
18. A computer-implemented method comprising:
selecting a general matrix-to-matrix multiply (GEMM) implementation from a plurality of GEMM implementations in a library accessible through a GEMM application programming interface (API) call; and

transforming, by the GEMM implementation, an input matrix using one or more parameters indicated to the GEMM implementation, where the one or more parameters indicate:
a number of rows of an input matrix;
a number of columns of the input matrix;
one or more scaling factors;
a leading dimension of the input matrix;
a transform operation to be performed; and
a result buffer.
19. A system comprising:
memory;
one or more processors; and
wherein the memory comprises an application programming interface (API) to select a general matrix-to-matrix multiply (GEMM) implementation to be performed by the one or more processors from among a plurality of GEMM implementations based, at least in part, on a parameter received by the API, wherein the API uses additional parameters to indicate:
a number of rows of a matrix;
a number of columns of the matrix;
a leading dimension of the matrix;
a transform operation to be performed; and
an output location.

22. The system of claim 19, wherein the output location is to indicate one or more buffers to store a result of performing the GEMM implementation.

10. A multi-threaded processor comprising:
a plurality of cores comprising matrix multiplication logic to perform operations to accelerate a general matrix-to-matrix multiply (GEMM) implementation selected
from a plurality of GEMM implementations in a library accessible through a GEMM application programming interface (API) call, wherein the GEMM implementation
is to transform an input matrix using one or more parameters indicated to the GEMM implementation and the one or more parameters indicate:
a number of rows of an input matrix;
a number of columns of the input matrix;
one or more scaling factors;
a leading dimension of the input matrix;
a transform operation to be perfom1ed; and
a result buffer.

20. The system of claim 19, wherein the GEMM implementation is to be performed based, at least in part, on the matrix and the matrix comprises floating-point data.

21. The system of claim 19, wherein the parameter is to indicate the matrix and the matrix comprises one or more sets of floating-point data.

8. The multi-threaded processor of claim 1, wherein the input matrix comprises full-precision 32-bit floating point data.
9. The multi-threaded processor of claim 1, wherein the input matrix comprises half-precision 16-bit floating point data.

10. the one or more parameters indicate:
a number of rows of an input matrix;
a number of columns of the input matrix;
one or more scaling factors;
a leading dimension of the input matrix;
a transform operation to be perfom1ed; and
a result buffer.
25. The system of claim 19, wherein




the memory further comprises a library and the library comprises instructions to be performed by the one or more processors in response to the API.
10. A multi-threaded processor comprising:
a plurality of cores comprising matrix multiplication logic to perform operations to accelerate a general matrix-to-matrix multiply (GEMM) implementation selected
from a plurality of GEMM implementations in a library accessible through a GEMM application programming interface (API) call, wherein the GEMM implementation
is to transform an input matrix using one or more parameters indicated to the GEMM implementation and the one or more parameters indicate:
a number of rows of an input matrix;
a number of columns of the input matrix;
one or more scaling factors;
a leading dimension of the input matrix;
a transform operation to be perfom1ed; and
a result buffer.
27. The system of claim 19, wherein 





the one or more processors are to perform the GEMM implementation in response to the API.

10. A multi-threaded processor comprising:
a plurality of cores comprising matrix multiplication logic to perform operations to accelerate a general matrix-to-matrix multiply (GEMM) implementation selected
from a plurality of GEMM implementations in a library accessible through a GEMM application programming interface (API) call, wherein the GEMM implementation
is to transform an input matrix using one or more parameters indicated to the GEMM implementation and the one or more parameters indicate:
a number of rows of an input matrix;
a number of columns of the input matrix;
one or more scaling factors;
a leading dimension of the input matrix;
a transform operation to be perfom1ed; and
a result buffer.
28. A processor comprising:

one or more circuits to perform an application programming interface (API) to select a general matrix-to-matrix multiply (GEMM) implementation to be performed from among a plurality of GEMM implementations based, at least in part, on a parameter received by the API, 




wherein the API uses additional parameters to indicate:
a number of rows of a matrix;
a number of columns of the matrix;
a leading dimension of the matrix;
a transform operation to be performed; and
an output location.

31. The processor of claim 28, wherein the output location comprises data to indicate one or more buffers.
10. A multi-threaded processor comprising:
a plurality of cores comprising matrix multiplication logic to perform operations to accelerate a general matrix-to-matrix multiply (GEMM) implementation selected
from a plurality of GEMM implementations in a library accessible through a GEMM application programming interface (API) call, wherein the GEMM implementation
is to transform an input matrix using one or more parameters indicated to the GEMM implementation and the one or more parameters indicate:
a number of rows of an input matrix;
a number of columns of the input matrix;
one or more scaling factors;
a leading dimension of the input matrix;
a transform operation to be perfom1ed; and
a result buffer.
30. The processor of claim 28, wherein 










the parameter is to indicate the matrix to the API by the parameter and the matrix comprises floating-point data.



31. The processor of claim 28, wherein the output location comprises data to indicate one or more buffers.
10. A multi-threaded processor comprising:
a plurality of cores comprising matrix multiplication logic to perform operations to accelerate a general matrix-to-matrix multiply (GEMM) implementation selected
from a plurality of GEMM implementations in a library accessible through a GEMM application programming interface (API) call, wherein the GEMM implementation
is to transform an input matrix using one or more parameters indicated to the GEMM implementation and the one or more parameters indicate:
a number of rows of an input matrix;
a number of columns of the input matrix;
one or more scaling factors;
a leading dimension of the input matrix;
a transform operation to be perfom1ed; and
a result buffer.
34. The processor of claim 28, wherein 

the one or more circuits 
are to perform the GEMM implementation 




in response to the API.

10. A multi-threaded processor comprising:
a plurality of cores comprising matrix multiplication logic to perform operations to accelerate a general matrix-to-matrix multiply (GEMM) implementation selected
from a plurality of GEMM implementations in a library accessible through a GEMM application programming interface (API) call, wherein the GEMM implementation is to transform an input matrix using one or more parameters indicated to the GEMM implementation and the one or more parameters indicate:
a number of rows of an input matrix;
a number of columns of the input matrix;
one or more scaling factors;
a leading dimension of the input matrix;
a transform operation to be perfom1ed; and
a result buffer.
35. The processor of claim 28, wherein 

the one or more circuits are to perform
one or more instructions of a library in response to the API, where the one or more instructions are to cause the one or more circuits to select the GEMM implementation.

10. A multi-threaded processor comprising:
a plurality of cores comprising matrix multiplication logic to perform operations to accelerate a general matrix-to-matrix multiply (GEMM) implementation selected
from a plurality of GEMM implementations in a library accessible through a GEMM application programming interface (API) call, wherein the GEMM implementation is to transform an input matrix using one or more parameters indicated to the GEMM implementation and the one or more parameters indicate:
a number of rows of an input matrix;
a number of columns of the input matrix;
one or more scaling factors;
a leading dimension of the input matrix;
a transform operation to be perfom1ed; and
a result buffer.


Claims 1, 10, 19, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 14, and 21 of copending Application No. 16/795380 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 16/795380 are broader.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
17/834427
16/795380
1. A machine-readable medium having stored thereon an application
programming interface (API), which if performed by one or more processors, causes the one or more processors to at least:
select a general 
matrix-to-matrix multiply (GEMM) implementation to be performed from among a plurality of GEMM implementations 
based, at least in part, on a parameter received by the API, 

wherein the API uses additional parameters to indicate:
a number of rows of a matrix;
a number of columns of the matrix;
a leading dimension of the matrix;
a transform operation to be performed; and
an output location.

1. A machine-readable medium having stored thereon one or more application programming interfaces (APIs), which if performed by one or more processors, cause the one or more processors to at least:
select one or more optimizing general matrix-to-matrix multiply (GEMM) implementations from among a plurality of GEMM implementations to be performed 

based, at least in part, on one or more parameters received by the one or more APIs.

19. A system comprising:
memory;
one or more processors; and
wherein the memory comprises an application programming interface (API) to select a general matrix-to-matrix
multiply (GEMM) implementation to be performed by the one or more processors from among a plurality of GEMM implementations based, at least in
part, on a parameter received by the API, 




wherein the API uses additional parameters to indicate:
a number of rows of a matrix;
a number of columns of the matrix;
a leading dimension of the matrix;
a transform operation to be performed; and
an output location.
7. A system, comprising:

one or more processors to execute instructions to implement one or more application programming interfaces (APIs) that select one or more optimizing general matrix-to-matrix multiply (GEMM) implementations from among a plurality of GEMM implementations to be performed based, at least in part, on one or more parameters received by the one or more APIs; and
one or more memories to store the one or more parameters.

10. A method comprising:
selecting, in response to an application programming interface (API), a general
matrix-to-matrix multiply (GEMM) implementation to be performed from among a plurality of GEMM implementations based, at least in part, on a parameter received by the API, 

wherein the API uses additional parameters to indicate:
a number of rows of a matrix;
a number of columns of the matrix;
a leading dimension of the matrix;
a transform operation to be performed; and
an output location.
14. A method, comprising 
selecting one or more optimizing general matrix-to-matrix multiply (GEMM) implementations from among a plurality of GEMM implementations to be performed based, at least in part, on one or more parameters received by one or more application programming interfaces.

28. A processor comprising:



one or more circuits to perform an application programming
interface (API) to select a general matrix-to-matrix multiply (GEMM) implementation to be performed from among a plurality of GEMM implementations based, at least in part, on a parameter received by the API,

wherein the API uses additional
parameters to indicate:
a number of rows of a matrix;
a number of columns of the matrix;
a leading dimension of the matrix;
a transform operation to be performed; and
an output location.
21. A processor, comprising: 
one or more circuits to help train one or more neural networks by at least 

selecting one or more optimizing general matrix-to-matrix multiply (GEMM) implementations from among a plurality of GEMM implementations to be performed based, at least in part, on one or more parameters received by the one or more one or more application programming interfaces (APIs).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to ‘a machine-readable medium.’ Machine-readable medium is never defined in Applicant’s specification. Applicant's PGPub 2022/0300578, at [0079] and [0440],
describes a ‘computer-readable storage medium,’ but even this description states that
this media is non-transitory ‘in at least one embodiment.’ Further, these paragraphs
describe a ‘non-transitory computer-readable medium,’ but even this description
appears open-ended. More importantly, Applicant has claimed a ‘machine-readable
medium,’ which is not defined in the specification. Thus, using a broadest reasonable
interpretation, a ‘machine-readable medium’ includes signals/waves, which are not one
of the four statutory categories. None of claims 2 – 9 provide a clear distinction, in order
to rule out a transitory ‘machine-readable medium.’ Therefore, claims 1 – 9 all are
rejected under 35 USC 101. Claim 10 is a method claim, not ruling out a purely
software interpretation. A broadest reasonable interpretation of the method of claim 10
includes a software approach to carry out the method. None of claims 11 – 18 provide
a clear distinction, in order to rule out a purely software method. Therefore, claims 10 – 18 all are rejected under 35 USC 101.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 7, 9 – 13, 15 – 19, 22 – 29, and 31 – 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ekanadham et al., U.S. Patent Application 2016/0188385 (hereinafter referred to as Ekanadham) (from Applicant’s IDS) in view of ‘Guide and Reference’ from cenapad.unicamp.br., archived on October 27, 2007 (hereinafter referred to as ‘Guide and Reference II’) (from Applicant’s IDS).

Referring to claim 1, Ekanadham discloses “A machine-readable medium having stored thereon” ([0264] computer system-executable instructions being executed by a computer system, Fig. 14 processor 1416) “an application programming interface (API)” ([0039] a GPI is a graph API and [0045] API for graph functions), which if performed by one or more processors, causes the one or more processors to at least”
([0264] computer system-executable instructions being executed by a computer system, Fig. 14 processor 1416): “select a general matrix-to-matrix multiply (GEMM) implementation to be performed from among a plurality of GEMM implementations based, at least in part, on a parameter received by the API” ([0064] In order to evaluate the applicability of an optimized implementation of a GPI graph analytics operator to a GPI graph analytics operator call, as well as its performance, each implementation of a GPI function also has metadata attached to it. [0047] 3. The Library API 603, for obtaining: [0048] a. Available optimized implementations of Graph API functions for the available functional capabilities, resource levels, and representation/attributes of the arguments: [0049] b. Type-casting functions to change the representation of the arguments of Graph API functions to match with optimized implementations: [0050] c. Analyze functions to determine the attribute values of the arguments of Graph API, when needed and not available from the metadata associated with the arguments.  [0053] determine and select an optimal operator implementation F to perform the operation, [0055] the function GPI_mxm multiplies two matrices A and B to create matrix C).
	Ekanadham does not appear to explicitly disclose “wherein the API uses additional parameters to indicate: a number of rows of a matrix; a number of columns of the matrix; a leading dimension of the matrix; a transform operation to be performed; and an output location.”
	However, Guide and Reference II discloses “parameters to indicate: a number of rows of a matrix; a number of columns of the matrix; a leading dimension of the matrix; a transform operation to be performed; and an output location” (‘Matrix-Vector Subprograms’ beginning on page 95, pages 96 – 98 ssgemv | dgemv | cgemv | zgemv (transa, m, n, alpha, a, lda, x, incx, beta, y, incy). These GEM implementations use parameters transa (the transform), m (the number of rows), n (the number of columns), alpha (scaling constant), lda (leading dimension), beta (scaling constant), y (the result of the computation).
Ekanadham and Guide and Reference II are analogous art because they are from the same field of endeavor, which is processor instruction execution (Ekanadham and Guide and Reference II both detail matrix multiplication).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ekanadham and Guide and Reference II before him or her, to modify the teachings of Ekanadham to include the teachings of Guide and Reference II so that the one or more parameters indicate: a number of rows of an input matrix; a number of columns of the input matrix; one or more scaling factors; a leading dimension of the input matrix; a transform operation to be performed; and a result buffer.
The motivation for doing so would have been to provide a means for relaying the necessary information to the execution units.  This information allows for different possible computations (as stated by Guide and Reference II on page 99 under ‘Function’).
Therefore, it would have been obvious to combine Guide and Reference II with Ekanadham to obtain the invention as specified in the instant claim.

	As per claim 2, Guide and Reference II discloses “the output location identifies a buffer in which to store a result of the GEMM implementation to be performed” (‘Matrix-Vector Subprograms’ beginning on page 95, pages 96 – 98 ssgemv | dgemv | cgemv | zgemv (transa, m, n, alpha, a, lda, x, incx, beta, y, incy). These GEM implementations use parameters transa (the transform), m (the number of rows), n (the number of columns), alpha (scaling constant), lda (leading dimension), beta (scaling constant), y (the result of the computation).

	As per claim 4, Ekanadham discloses “the parameter received by the API comprises data to indicate the matrix and the GEMM implementation is to be selected based, at least in part, on a format of the matrix” ([0055] Per the GPI (Graph Processing Interface) API specification, the function GPI_m×m multiplies two matrices A and B to create the matrix C. [0070] specifying restrictions on the metadata values associated with the argument, as illustrated in bottom left corner in FIG. 7. In the example of this discussion, Matrix-Multiply-MM47 can be selected only if the second operand is a CSR Matrix with fewer than 64 million nodes and more than six non-zero entries per row on average).

	As per claim 5, Ekanadham discloses “the API, if performed by the one or more processors, causes the one or more processors to perform the GEMM implementation by performing a set of instructions from a software library that comprises the API” ([0059] several implementations of matrix multiply.  [0064] In order to evaluate the applicability of an optimized implementation of a GPI graph analytics operator to a GPI graph analytics operator call, as well as its performance, each implementation of a GPI function also has metadata attached to it. [0047] 3. The Library API 603, for obtaining: [0048] a. Available optimized implementations of Graph API functions for the available functional capabilities, resource levels, and representation/attributes of the arguments: [0049] b. Type-casting functions to change the representation of the arguments of Graph API functions to match with optimized implementations: [0050] c. Analyze functions to determine the attribute values of the arguments of Graph API, when needed and not available from the metadata associated with the arguments).

	As per claim 6, Ekanadham discloses “the transform operation is to be performed on the matrix and the matrix comprises input data to the GEMM implementation” ([0055] Per the GPI (Graph Processing Interface) API specification, the function GPI_m×m multiplies two matrices A and B to create the matrix C, [0059] several implementations of matrix multiply, [0070] Matrix-Multiply-MM47 can be selected only if the second operand is a CSR Matrix).

	As per claim 7, Ekanadham discloses “input to the GEMM implementation comprises the matrix and another matrix” ([0055] Per the GPI (Graph Processing Interface) API specification, the function GPI_m×m multiplies two matrices A and B to create the matrix C, [0059] several implementations of matrix multiply, [0070] Matrix-Multiply-MM47 can be selected only if the second operand is a CSR Matrix).
	As above, Ekanadham does not appear to explicitly disclose “the additional parameters further indicate: a number of rows of the other matrix; a number of columns of the other matrix; a leading dimension of the other matrix; and a transform operation to be performed on the other matrix.”
	However, as above, Guide and Reference II discloses “additional parameters further indicate: a number of rows of a matrix; a number of columns of the matrix; a leading dimension of the matrix; a transform operation to be performed; and an output location” (‘Matrix-Vector Subprograms’ beginning on page 95, pages 96 – 98 ssgemv | dgemv | cgemv | zgemv (transa, m, n, alpha, a, lda, x, incx, beta, y, incy). These GEM implementations use parameters transa (the transform), m (the number of rows), n (the number of columns), alpha (scaling constant), lda (leading dimension), beta (scaling constant), y (the result of the computation).
	It would have been obvious to one of ordinary skill in the art to combine the parameters of Guide and Reference II with the multiple matrix inputs described in Ekanadham so that “the additional parameters further indicate: a number of rows of the other matrix; a number of columns of the other matrix; a leading dimension of the other matrix; and a transform operation to be performed on the other matrix.”
Ekanadham and Guide and Reference II are analogous art because they are from the same field of endeavor, which is processor instruction execution (Ekanadham and Guide and Reference II both detail matrix multiplication).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ekanadham and Guide and Reference II before him or her, to modify the teachings of Ekanadham to include the teachings of Guide and Reference II so that the one or more parameters indicate: a number of rows of two input matrices; a number of columns of the input matrices; one or more scaling factors; a leading dimension of the input matrices; a transform operation to be performed; and a result buffer.
The motivation for doing so would have been to provide a means for relaying the necessary information to the execution units.  This information allows for different possible computations (as stated by Guide and Reference II on page 99 under ‘Function’).
Therefore, it would have been obvious to combine Guide and Reference II with Ekanadham to obtain the invention as specified in the instant claim.

	As per claim 9, Ekanadham discloses “instructions that, if performed by the one or more processors, cause the one or more processors to perform the GEMM implementation in response to the API” ([0039] a GPI is a graph API, [0045] API for graph functions, [0047] – [0048] obtaining available optimized implementations of graph API functions, [0053] determine and select an optimal operator implementation F to perform the operation, [0055] the function GPI_mxm multiplies two matrices A and B to create matrix C).

Referring to claim 10, claim 1 recites the corresponding limitations as that of claim 10.  Therefore, the rejection of claim 1 applies to claim 10. 

Note, claim 11 recites the corresponding limitations of claim 4.  Therefore, the rejection of claim 4 applies to claim 11.

Note, claim 12 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 12.

	As per claim 13, Ekanadham discloses “performing the transform operation in response to the API, where the transform operation is to transform data of the matrix and the parameter is to indicate the matrix” ([0039] a GPI is a graph API, [0045] API for graph functions, [0047] – [0048] obtaining available optimized implementations of graph API functions, [0053] determine and select an optimal operator implementation F to perform the operation, [0055] the function GPI_mxm multiplies two matrices A and B to create matrix C).


Note, claim 15 recites the corresponding limitations of claim 5.  Therefore, the rejection of claim 5 applies to claim 15.

Note, claim 16 recites the corresponding limitations of claim 7.  Therefore, the rejection of claim 7 applies to claim 16.

Note, claim 17 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 17.

Note, claim 18 recites the corresponding limitations of claim 9.  Therefore, the rejection of claim 9 applies to claim 18.

Referring to claim 19, claim 1 recites the corresponding limitations as that of claim 19.  Therefore, the rejection of claim 1 applies to claim 19. 
	Further Ekanadham discloses “A system comprising: memory; one or more processors; and wherein the memory comprises an application programming interface (API)” (Fig. 14 system 1412 with processing unit 1416 and memory 1428.  [0039] a GPI is a graph API and [0045] API for graph functions).

Note, claim 22 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 22.

Note, claim 23 recites the corresponding limitations of claim 4.  Therefore, the rejection of claim 4 applies to claim 23.

Note, claim 24 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 24.

Note, claim 25 recites the corresponding limitations of claim 5.  Therefore, the rejection of claim 5 applies to claim 25.

Note, claim 26 recites the corresponding limitations of claim 7.  Therefore, the rejection of claim 7 applies to claim 26.

Note, claim 27 recites the corresponding limitations of claim 9.  Therefore, the rejection of claim 9 applies to claim 27.

Referring to claim 28, claim 1 recites the corresponding limitations as that of claim 28.  Therefore, the rejection of claim 1 applies to claim 28. 
	Further, Ekanadham discloses “A processor comprising: one or more circuits” (Fig. 14 system 1412 with processing unit 1416.  [0039] a GPI is a graph API and [0045] API for graph functions).

Note, claim 29 recites the corresponding limitations of claim 7.  Therefore, the rejection of claim 7 applies to claim 29.

Note, claim 31 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 31.

Note, claim 32 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 21.

Note, claim 33 recites the corresponding limitations of claim 4.  Therefore, the rejection of claim 4 applies to claim 33.

Note, claim 34 recites the corresponding limitations of claim 9.  Therefore, the rejection of claim 9 applies to claim 34.

Note, claim 35 recites the corresponding limitations of claim 5.  Therefore, the rejection of claim 5 applies to claim 35.

Claims 3, 8, 14, 20, 21, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ekanadham in view of Guide and Reference II, further in view of Sankaran et al., WIPO Publication WO 2018/125250 (hereinafter referred to as Sankaran) (from Applicant’s IDS).

As per claim 3, as above Ekanadham/Guide and Reference II disclose “an output location” “at which to store a result of the GEMM implementation to be performed.”
Neither Ekanadham nor Guide and Reference II appear to explicitly disclose “the output location comprises a pointer to identify a location at which to store a result of the GEMM implementation to be performed.”
However, pointers to storage locations are known in the art.  For example, Sankaran discloses “a pointer to identify a location at which to store a result” ([0334] and [0342] point to the memory which is updated with results).
Ekanadham, Guide and Reference II, and Sankaran are analogous art because they are from the same field of endeavor, which is processors executing instructions.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ekanadham, Guide and Reference II, and Sankaran before him or her, to modify the teachings of Ekanadham and Guide and Reference II to include the teachings of Sankaran so that the parameters include a pointer to identify a result storage location.
The motivation for doing so would have been to utilize the advantages of pointers, such as memory space savings and faster execution time.
Therefore, it would have been obvious to combine Sankaran with Ekanadham and Guide and Reference II to obtain the invention as specified in the instant claim.

	As per claim 8, neither Ekanadham nor Guide and Reference II appear to explicitly disclose “the matrix comprises floating-point data.”
	However, matrices of floating-point data are known in the art.  For example, Sankaran discloses “the matrix comprises floating-point data” ([1054]).
Ekanadham, Guide and Reference II, and Sankaran are analogous art because they are from the same field of endeavor, which is processors executing instructions.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ekanadham, Guide and Reference II, and Sankaran before him or her, to modify the teachings of Ekanadham and Guide and Reference II to include the teachings of Sankaran so that the matrix comprises floating-point data.
The motivation for doing so would have been to provide a means for handling different types of data such as integer, single-precision float, and double-precision float (as described by Sankaran at [1054]).
Therefore, it would have been obvious to combine Sankaran with Ekanadham and Guide and Reference II to obtain the invention as specified in the instant claim.

Note, claim 14 recites the corresponding limitations of claim 8.  Therefore, the rejection of claim 8 applies to claim 14.

Note, claim 20 recites the corresponding limitations of claims 4 and 8.  Therefore, the rejections of claims 4 and 8 apply to claim 20.

Note, claim 21 recites the corresponding limitations of claims 4 and 8.  Therefore, the rejections of claims 4 and 8 apply to claim 21.

Note, claim 30 recites the corresponding limitations of claims 4 and 8.  Therefore, the rejections of claims 4 and 8 apply to claim 30.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Matrix Multiply (GEMM)’ from Nvidia, 2021 teaches an API that provides functions for GEMMs with parameters.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184